EXHIBIT 10.1
 
ASSET PURCHASE AGREEMENT
 
Dated as of April 25, 2014
 
by and among
 
Intelligent Living Inc., a Nevada corporation (the “Buyer”)
 
Provectus LLC, a Wyoming limited liability company (“Provectus”)
 
and
 
Venturian Group, Inc., a Florida corporation (the “Seller”)
 
 
 

--------------------------------------------------------------------------------

 
 
ASSET PURCHASE AGREEMENT
 
This ASSET PURCHASE AGREEMENT (this “Agreement”) is dated as of April 25, 2014
(the “Effective Date”), and is entered into by and among Intelligent
Living Inc., a Nevada corporation (the “Buyer”), its wholly-owned subsidiary
Provectus LLC, a Wyoming Limited Liability Company (“Provectus”), and Venturian
Group, Inc., a Florida corporation (the “Seller”).  Each of the Buyer,
Provectus, and the Seller are referred to herein as a “Party” and collectively
as the “Parties.”
 
RECITALS
 
WHEREAS, the Seller desires to sell, and the Buyer desires to acquire, certain
assets of the Seller related to the Seller’s information technology (IT), cloud
computer (Cloud) and IT management business as well as such other assets as set
forth in this Agreement, in accordance with the terms and conditions set forth
in this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, the Parties hereby agree as follows:
 
AGREEMENT
 
1.
PURCHASED ASSETS AND ASSUMPTION OF LIABILITIES

 
A.           Purchased Assets.  Upon the terms set forth in this Agreement and
in reliance upon the representations, warranties and covenants of the Parties,
including but not limited to the Buyer’s satisfaction of its obligations set
forth in Sections 2, 3 and 6 hereunder, the Seller hereby sells, conveys,
assigns, transfers and delivers to the Buyer and the Buyer hereby purchases,
acquires and accepts from the Seller, all of the rights, title and interests of
the Seller in and to those certain assets set forth on Schedule 1.A. attached
hereto (collectively, the “Purchased Assets”), except as otherwise set forth or
limited herein.
 
B.           Excluded Assets.  All assets, rights and properties of the Seller
not specifically included within the Purchased Assets shall be retained by the
Seller and not purchased hereunder by the Buyer, which shall include, but not be
limited to those assets set forth on Schedule 1.B.
 
C.           Assumption of Liabilities.
 
(i)            Assumed Liabilities.  The Buyer shall assume no liability of the
Seller except for normal, ordinary and disclosed equipment lease obligations and
office and data center lease obligations and any and all obligations and
liabilities related to the Purchased Assets and as otherwise set forth in this
Agreement (the “Assumed Liabilities”). No other liabilities will be assumed
under this Agreement.
 
(ii)           Excluded Liabilities.  The Buyer does not assume any liabilities
of the Seller other than those referred to in Section 1.C.(i) above.
 
 
1

--------------------------------------------------------------------------------

 
 
D.           “AS-IS” Transaction.  THE SELLER HAS MADE NO REPRESENTATIONS OR
WARRANTIES, EXPRESS OR IMPLIED, NOR DOES THE SELLER MAKE ANY HEREIN REGARDING
THE CONDITION OF THE PURCHASED ASSETS OR ANY PART THEREOF. THE SELLER FURTHER
HEREBY SPECIFICALLY DISCLAIMS ANY AND ALL REPRESENTATIONS AND/OR WARRANTIES,
BOTH EXPRESS AND IMPLIED IN LAW, WITH RESPECT TO THE CONDITION, HABITABILITY, OR
SUITABILITY OF THE PURCHASED ASSETS, OR ANY PART THEREOF, FOR THEIR INTENDED OR
PERMITTED USES OR ANY OTHER PURPOSE.  THE BUYER ACCEPTS THE PURCHASED ASSETS ON
AN “AS IS, WHERE IS” BASIS AND, AS OF THE EFFECTIVE DATE, ASSUMES RESPONSIBILITY
FOR ALL COSTS FOR THE CORRECTION OF ANY OBSERVED OR UNOBSERVED DEFICIENCIES OF
ANY NATURE.
 
2.
PURCHASE PRICE

 
A.           Purchase Price. The total consideration delivered to the Seller by
the Buyer for the Purchased Assets shall consist of One Million Three Hundred
Sixty-Nine Thousand Dollars (US$1,369,000.00), consisting of the following
(collectively, the “Purchase Price”): (i) a cash payment in the amount of One
Hundred Fifty Thousand Dollars (US$150,000.00) as set forth in Section 2.B.
below; (ii) a promissory note in the aggregate principal amount of Six Hundred
Ten Thousand Dollars (US$610,000.00) as set forth in Section 2.C. below; and
(iii) Six Hundred Nine Thousand Dollars (US$609,000.00) worth of shares of the
Buyer’s common stock, par value $0.001 per share (“Common Stock”), as set forth
in Section 2.D. below.
 
B.           Cash Payment. On the Effective Date, the Buyer shall deliver via
wire transfer to the Seller, to an account designated by the Seller in writing,
One Hundred Fifty Thousand Dollars (US$150,000.00).
 
C.           Promissory Note. On the Effective Date, the Buyer shall deliver to
the Seller a promissory note issued by the Buyer in favor of the Seller in the
principal amount of Six Hundred Ten Thousand Dollars (US$610,000.00), which
shall be in the form of, and include the terms set forth in, the form of
promissory note attached hereto as Exhibit A (the “Promissory Note”).
 
D.           Common Stock. On the Effective Date, the Buyer shall deliver to the
Seller, a stock certificate issued in the name of the Seller in the amount of
One Hundred Thirty-Two Million, Three Hundred Ninety-One Thousand, Three Hundred
Four (132,391,304) shares of Common Stock.
 
3.
COVENANTS OF BUYER AND PROVECTUS

 
A.           Employment Agreements.
 
(i)            Allen Firouz Agreement.  On the Effective Date, Provectus shall
enter into an employment agreement with Allen Firouz, in the form set forth as
Exhibit B attached hereto, whereby Mr. Firouz shall serve as Chief Technology
Officer of Provectus for an initial term of three (3) years, with an initial
base salary of One Hundred Twenty Thousand Dollars (US$120,000.00) plus
commissions, bonuses and other employee benefits and with such other terms as
set forth therein.
 
 
2

--------------------------------------------------------------------------------

 
 
(ii)           Lauren Fox Agreement.  On the Effective Date, Provectus shall
enter into an employment agreement with Lauren Fox in the form set forth as
Exhibit C attached hereto, whereby Ms. Fox shall serve as Executive Vice
President of Provectus for an initial term of three (3) years, with an initial
base salary of One Hundred Thousand Dollars (US$100,000.00) plus bonuses and
other employee benefits and with such other terms as set forth therein.
 
(iii)          Seller Employees.  Within thirty (30) calendar days following the
Effective Date, Provectus shall enter into employment agreements with each of
the Seller’s employees, not including Ms. Fox and Mr. Firouz, which shall
maintain each such employee at his or her compensation level as of the Effective
Date for at least eighteen (18) months subsequent to the Effective Date, and
which shall include all other such employee benefits as previously provided to
the employee by the Seller, including but not limited to insurance coverage for
health, vision, dental and life insurance.
 
(iv)          Employee Claims.  Provectus shall cause a group health plan, as
defined  in Code Section 4980B(g), sponsored by Provectus or its Affiliates to
provide health care continuation coverage under COBRA to each Person who (i) is
currently receiving health care continuation coverage under Seller’s group
health plan, (ii) is currently eligible to elect to receive health care
continuation coverage under COBRA, or (iii) otherwise qualifies as an “M&A
Qualified Beneficiary” (as such phrase is defined in Section 54.4980B-9, Q&A-4).
 
(v)          For the avoidance of doubt, all liabilities and obligations of
Provectus under or covered by this Section 3.A. shall constitute Assumed
Liabilities.
 
B.           Board of Directors of the Buyer.
 
(i)            Firouz Appointment.  As of the Effective Date, the Buyer shall
have taken all necessary actions to appoint Allen Firouz to serve on the board
of directors of the Buyer (the “Board”) effective as of the Effective Date. The
Buyer shall assist with and facilitate the filing with the U.S. Securities and
Exchange Commission (the “SEC”) of any and all Section 16 documents for Mr.
Firouz, including but not limited to obtaining Edgar codes and filing a Form 3
within ten (10) calendar days of his appointment to the Board.  The Buyer shall
also timely file all required Form 8-K disclosures with the SEC regarding the
appointment of Mr. Firouz to the Board.
 
(ii)           Board Observer.  As of the Effective Date, the Buyer shall have
taken all necessary actions to afford Board observer rights to Lauren Fox,
including the right to notice of, and to attend, all meetings of the Board,
effective as of the Effective Date and continuing until Ms. Fox is no longer an
employee of Provectus or the Buyer.
 
C.           Taxes.  All personal property taxes and similar ad valorem
obligations levied on the Purchased Assets for any taxable period shall be paid
by the Buyer and shall be considered an Assumed Liability. All transfer taxes,
if any, will be paid by Buyer when due.  Buyer shall provide Seller with
evidence satisfactory that the transfer taxes have been timely paid.
 
D.           Bonus Stock.  In the event that the Buyer achieves gross annual
sales of Five Million Dollars (US$5,000,000.00) or more as of any date within
three (3) years following the Effective Date (a “Bonus Stock Event”), the Buyer
shall deliver to the Seller, within twenty (20) business days of the Bonus Stock
Event, an amount of shares of Common Stock equal to Five Hundred Thousand
Dollars ($500,000.00), at a price per share equal to the closing bid price of
the Common Stock on the Closing Date.
 
 
3

--------------------------------------------------------------------------------

 
 
4.
CLOSING

 
A.   Closing.  Unless this Agreement is earlier terminated in accordance with
Section 9, the closing of the transaction contemplated by this Agreement (the
“Closing”) shall take place on the Effective Date as soon as reasonably
practicable after the satisfaction or waiver of each of the conditions set forth
in Section 4.B. and 4.C. (other than those conditions that by their nature are
to be satisfied at the Closing, but subject to the fulfillment or waiver of
those conditions), or at such other time and date as may be agreed upon by the
Parties.  The Closing shall take place at the offices of the Seller, or at such
other location as the Parties hereto agree.  The date on which the Closing
occurs is herein referred to as the “Closing Date.”
 
B.   Deliveries of the Seller.  the Seller shall deliver to the Buyer:
 
(i)             at the Closing, an executed copy of this Agreement;
 
(ii)            within thirty (30) calendar days following the Closing Date,
Seller completed Schedules 1.A., 1.B and 7.D.
 
(iii)           such other agreements, documents, certificates, and instruments
reasonably requested by the Buyer to be delivered to the Buyer at or prior to
the Closing in connection with the Seller’s obligations under the terms of this
Agreement.
 
C.           Deliveries of the Buyer.  At the Closing, the Buyer shall deliver
to the Seller:
 
(i)             an executed copy of this Agreement and Buyer completed Schedules
2.D and 6.E;
 
(ii)            the Purchase Price;
 
(iii)           a certificate of good standing of Provectus and the Buyer issued
by their applicable Secretaries of State as of date within ten (10) calendar
days of the Effective Date.
 
(iv)           a legal opinion in the form attached hereto as Exhibit E.
 
(v)           copies of (i) the certificate of incorporation and bylaws of
Buyer, and (ii) resolutions of the board of directors of Buyer, authorizing the
execution, delivery and performance of this Agreement, each certified by the
secretary of Buyer, as being complete and in full force and effect on the
Effective Date.
 
(vi)           such other agreements, documents, certificates, and instruments
reasonably requested by the Seller to be delivered to the Seller at or prior to
the Closing in connection with the Buyer’s obligations under the terms of this
Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
5.
REPRESENTATIONS AND WARRANTIES OF THE SELLER

 
The Seller represents and warrants to the Buyer as follows:
 
A.           Organization. As of the Effective Date, the Seller is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Florida.
 
B.           Binding Obligation.  As of the Effective Date, the Seller has all
requisite power and authority to enter into and perform its obligations under
this Agreement.  All acts and other proceedings required to be taken by the
Seller to authorize the execution, delivery and performance by the Seller of
this Agree­ment and the transactions contemplated hereby, have been duly and
properly taken.  This Agreement has been duly executed and deliv­ered by the
Seller and constitutes the legal, valid and binding obligation of the Seller,
enforceable against the Seller in accordance with its terms, except as
enforceability may be limited by equitable principles or by bankruptcy,
fraudulent conveyance or insolvency laws affecting creditors’ rights
generally.  To the best knowledge of the Seller, the execution, delivery and
performance by the Seller  of this Agree­ment does not and will not conflict
with, or result in any violation of, any provision of (i) the organizational
documents of Seller or (ii) any contract or other agreement to which the Seller
is a party. To the best knowledge of the Seller, no consent, approval, order or
authoriza­tion of, or registration, declaration or filing with, any court,
administrative agency or commission or other Governmental Authority or
instrumentality, domestic or foreign, is required by or with respect to
Seller  in connection with its execution, delivery or performance of this
Agreement.
 
C.           Customer Agreements. Each customer agreement that is included in
the Purchased Assets shall be assigned to the Buyer only upon the written
consent of such customer, provided that the Buyer and Provectus acknowledge and
understand that the customer is under no legal obligation to provide such
consent and that the Seller makes no representations hereunder regarding any
certainty or likelihood of obtaining such consent.
 
D.           Leases. Each lease, license or leasehold obligation to which Seller
is bound, and that is included in the Purchased Assets, shall be assigned to or
assumed by the Buyer only upon the written consent of such lessor or licensor,
provided that the Buyer and Provectus acknowledge and understand that the
licensor or leasor is under no legal obligation to provide such consent and that
the Seller makes no representations hereunder regarding any certainty or
likelihood of obtaining such consent.
 
6.
REPRESENTATIONS AND WARRANTIES OF BUYER AND PROVECTUS

 
The Buyer and Provectus hereby represent and warrant to the Seller as of the
Effective Date as follows:
 
A.           Organization.  The Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada. Provectus
is a limited liability company duly organized, validly existing and in good
standing under the laws of the State of Wyoming.
 
 
5

--------------------------------------------------------------------------------

 
 
B.           Binding Obligation.  Each of the Buyer and Provectus has all
requisite power and authority to enter into and perform its obligations under
this Agreement.  All acts and other proceedings required to be taken by each of
the Buyer and Provectus to authorize the execution, delivery and performance by
the Buyer and Provectus of this Agree­ment and the transactions contemplated
hereby, have been duly and properly taken.  This Agreement has been duly
executed and deliv­ered by each of the Buyer and Provectus and constitutes the
legal, valid and binding obligation of each of the Buyer and Provectus,
enforceable against each of the Buyer and Provectus in accordance with its
terms, except as enforceability may be limited by equitable principles or by
bankruptcy, fraudulent conveyance or insolvency laws affecting creditors’ rights
generally.  The execution, delivery and performance by each of the Buyer and
Provectus of this Agree­ment does not and will not conflict with, or result in
any violation of, any provision of (i) the organizational documents of either
the Buyer or Provectus, or (ii) any contract or other agreement to which either
of the Buyer or Provectus is a party. No consent, approval, order or
authoriza­tion of, or registration, declaration or filing with, any court,
administrative agency or commission or other Governmental Authority or
instrumentality, domestic or foreign, is required by or with respect to either
of the Buyer or Provectus in connection with its execution, delivery or
performance of this Agreement.
 
C.           No Broker’s or Finder’s Fees.  No agent, broker, investment banker,
Person or firm acting on behalf of the Buyer or Provectus is or will be entitled
to any broker’s or finder’s fee or any other commission or similar fee in
connection with any of the transactions contemplated by this Agreement.
 
D.           Issuance of the Securities.  The Common Stock and Promissory Note
issued under this Agreement are duly authorized and, when issued and paid for in
accordance with the applicable Transaction Agreements, will be duly and validly
issued, fully paid and nonassessable, free and clear of all Liens imposed by the
Buyer.  The Buyer has reserved from its duly authorized capital stock a number
of shares of Common Stock for issuance of the shares of Common Stock hereunder.
 
E.           Capitalization. The capitalization of the Buyer is as set forth on
Schedule 6.E., which Schedule 6.E. shall also include the number of shares of
Common Stock owned beneficially, and of record, by Affiliates of the Buyer as of
the date hereof.  Except as set forth on Schedule 6.E. the Buyer has not issued
any capital stock since its most recently filed periodic report under the
Securities Exchange Act of 1934 (the “Exchange Act”), other than pursuant to the
exercise of employee stock options under the Buyer’s stock option plans, the
issuance of shares of Common Stock to employees pursuant to the Buyer’s employee
stock purchase plans and pursuant to the conversion and/or exercise of Common
Stock equivalents outstanding as of the date of the most recently filed periodic
report under the Exchange Act.  No Person or entity has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the issuance of Common Stock contemplated by this
Agreement.  Except as set forth on Schedule 6.E, and except as a result of the
purchase and sale of the Common Stock hereunder, there are no outstanding
options, warrants, scrip rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities, rights or obligations
convertible into or exercisable or exchangeable for, or giving any Person or
entity any right to subscribe for or acquire any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Buyer or any
Subsidiary is or may become bound to issue additional shares of Common Stock or
Common Stock equivalents. Except as set forth on Schedule 6.E., the issuance and
sale of the Common Stock under this Agreement will not obligate the Buyer to
issue shares of Common Stock or other securities to any Person or entity and
will not result in a right of any holder of the Buyer’s securities to adjust the
exercise, conversion, exchange or reset price under any of such securities. All
of the outstanding shares of capital stock of the Buyer are duly authorized,
validly issued, fully paid and nonassessable, have been issued in compliance
with all federal and state securities laws, and none of such outstanding shares
was issued in violation of any preemptive rights or similar rights to subscribe
for or purchase securities.  No further approval or authorization of any
stockholder, the Buyer’s Board of Directors or others is required for the
issuance and sale of the Common Stock under this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
F.           SEC Reports; Financial Statements. Since April 5, 2013 and except
for the filing of the Company’s Form 10-K for the year ended December 31, 2013
the Buyer has filed all reports, schedules, forms, statements and other
documents required to be filed by the Buyer under the Securities Act of 1933
(the “Securities Act”) and the Exchange Act, including pursuant to Section 13(a)
or 15(d) thereof. (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”). As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  The financial statements of the Buyer included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the U.S. Securities and Exchange Commission (the
“Commission”) with respect thereto as in effect at the time of filing.  Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Buyer and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.  Notwithstanding
the foregoing, the Commission has issued two comment letters with respect to the
Company’s SEC Reports copies of which have been provided to the Buyer.
 
G.           Material Changes; Undisclosed Events, Liabilities or Developments.
 
Except as set forth on Schedule 6.G., since the date of the latest audited
financial statements included within the SEC Reports, except as specifically
disclosed in a subsequent SEC Report filed prior to the date hereof: (i) there
has been no event, occurrence or development that has had or that could
reasonably be expected to result in a Material Adverse Effect on the Buyer, (ii)
the Buyer has not incurred any liabilities (contingent or otherwise) other than
(A) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in the Buyer’s financial statements pursuant to GAAP or disclosed in
filings made with the Commission, (iii) the Buyer has not altered its method of
accounting,  (iv) the Buyer has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) the Buyer has not issued any equity securities to any officer,
director or Affiliate, except pursuant to the Buyer’s existing stock option
plans. The Buyer does not have pending before the Commission any request for
confidential treatment of information.  Except for the issuance of the
securities contemplated by this Agreement, no event, liability, fact,
circumstance, occurrence or development has occurred or exists or is reasonably
expected to occur or exist with respect to the Buyer or its Subsidiaries or
their respective businesses, properties, operations, assets or financial
condition, that would be required to be disclosed by the Buyer under applicable
securities laws at the time this representation is made or deemed made that has
not been publicly disclosed at least one (1) business day prior to the date that
this representation is made.
 
 
7

--------------------------------------------------------------------------------

 
 
H.           Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Buyer,
threatened against or affecting the Buyer, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Agreement or the Common
Stock issued thereunder or (ii) could, if there were an unfavorable decision,
have or reasonably be expected to result in a Material Adverse Effect.  Neither
the Buyer nor any Subsidiary, nor any director or officer thereof, is or has
been the subject of any Action involving a claim of violation of or liability
under federal or state securities laws or a claim of breach of fiduciary duty.
Except with respect to a comment letter received from the Commission as noted in
Paragraph 6.F there has not been, and to the knowledge of the Buyer, there is
not pending or contemplated, any investigation by the Commission involving the
Buyer or any current or former director or officer of the Buyer.  The Commission
has not issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Buyer or any Subsidiary under the Exchange
Act or the Securities Act.
 
I.           Sarbanes-Oxley; Internal Accounting Controls. The Buyer and its
Subsidiaries are in compliance with any and all applicable requirements of the
Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and any and
all applicable rules and regulations promulgated by the Commission thereunder
that are effective as of the date hereof and as of the Closing Date.  the Buyer
and its Subsidiaries maintain a system of internal accounting controls
sufficient to provide reasonable assurance that: (i) transactions are executed
in accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Buyer and its Subsidiaries have
established disclosure controls and procedures (as defined in Exchange Act Rules
13a-15(e) and 15d-15(e)) for the Buyer and its Subsidiaries and designed such
disclosure controls and procedures to ensure that information required to be
disclosed by the Buyer in the reports it files or submits under the Exchange Act
is recorded, processed, summarized and reported, within the time periods
specified in the Commission’s rules and forms. The Buyer’s certifying officers
have evaluated the effectiveness of the disclosure controls and procedures of
the Buyer and its Subsidiaries as of the end of the period covered by the most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”).  The Buyer presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there have
been no changes in the internal control over financial reporting (as such term
is defined in the Exchange Act) that have materially affected, or is reasonably
likely to materially affect, the internal control over financial reporting of
the Buyer and its Subsidiaries.
 
 
8

--------------------------------------------------------------------------------

 
 
J.           Listing and Maintenance Requirements. The Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Buyer
has taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Buyer received any notification that the Commission is
contemplating terminating such registration.  The Buyer has not, in the twelve
(12) months preceding the date hereof, received notice from any trading market
on which the Common Stock is or has been listed or quoted to the effect that the
Buyer is not in compliance with the listing or maintenance requirements of such
trading market. The Buyer is, and has no reason to believe that it will not in
the foreseeable future continue to be, in compliance with all such listing and
maintenance requirements.
 
7.
MUTUAL COVENANTS

 
A. Cooperation.
 
(i)             On and after the Closing Date, during normal business hours
following reasonable prior notice, each Party will permit the other Party and
its Representatives, subject to the obligations set forth in Section 7.D. of
this Agreement, to have reasonable access to and examine and take copies of all
Assigned Books and Records as well as the Seller’s retained books and records
and other information, as applicable, retained and remaining in existence after
the Closing which are reasonably requested by the other Party and are necessary
or useful in connection with any tax inquiry, audit, investigation or dispute,
any litigation, mediation or arbitration or similar Legal Proceeding or any
dispute with any third party reasonably requiring access to any such Assigned
Books and Records or the Seller’s retained books and records or other
information, in each case relating to or arising out of transactions or events
occurring prior to the Closing and that relate to the Purchased Assets.  The
Party requesting access to any such Assigned Books and Records or the Seller’s
retained books and records or other information shall bear all of the
out-of-pocket costs and expenses (including attorneys’ fees, but excluding
reimbursement for salaries and employee benefits) reasonably incurred in
connection with providing access to and copies of such Assigned Books and
Records, the Seller’s retained books and records or other information.
 
(ii)           The Buyer and the Seller will each direct its employees (without
substantial disruption of employment) to render any assistance that the other
Party may reasonably request in examining or utilizing the Assigned Books and
Records, the Seller’s retained books and records or other information referred
to in this Section 7.A.
 
(iii)           Neither the Buyer nor the Seller will destroy any books,
records, files or other information or data that are subject to this Section
7.A. for five (5) years and thereafter, without giving at least thirty (30)
calendar days’ prior written notice to the other Party.  Upon receipt of such
notice, such other Party may (i) cause to be delivered to it the records
intended to be destroyed, at such other Party’s expense or (ii) notify the first
Party that such other Party will pay the cost of storing and maintaining such
books and records (including any necessary costs of moving such books and
records to a location under control of such other Party).
 
 
9

--------------------------------------------------------------------------------

 
 
(iv)           The Buyer and the Seller will keep all information referred to in
this Section 7.A. Confidential Information in accordance with Section 7.C. of
this Agreement.
 
B.           Further Assurances.  Each of the Buyer, Provectus and the Seller
shall use their commercially reasonable efforts to effectuate the transactions
contemplated hereby.  Each Party (or its Subsidiaries) shall execute and deliver
such further certificates, agreements and other documents and take such other
actions as any other Party may reasonably request to consummate or implement the
transactions contemplated hereby or to evidence such events or matters.
 
C.           Confidential Information.  In connection with the performance of
obligations hereunder prior to and after the Closing Date, each Party hereto
acknowledges that it has had and will have access to confidential information
relating to the other Parties and their Affiliates. Such confidential
information includes technical, financial, manufacturing or marketing
information, ideas, methods, developments, improvements, business plans or other
proprietary information relating thereto, together with analyses, compilations,
studies or other documents, records or data prepared by the Parties and their
Affiliates which contain or otherwise reflect or are generated from such
information (“Confidential Information”).  The term “Confidential Information”
does not include information received by a Party in connection with the
transactions contemplated hereby which (i) is or becomes generally available to
the public other than as a result of a disclosure by such Party or its
Representatives, (ii) becomes available to a Party on a non-confidential basis
from a source that is not bound by a confidentiality agreement with, or other
contractual, legal or fiduciary obligation of confidentiality to, the Party
claiming ownership of the Confidential Information or any other Person with
respect to such information, (iii) is independently developed by the disclosing
Party after the Closing Date, or (iv) is required to be disclosed under any
state or federal securities law. Each Party shall, and shall cause its
Affiliates and their Representatives to, treat all Confidential Information as
confidential, preserve the confidentiality thereof and not disclose any
Confidential Information, except to such Party’s Affiliates and its and their
Representatives who need to know such Confidential Information in connection
with the transactions contemplated hereby.  Each Party shall be responsible for
any breach of this Agreement by such Party or any of its Affiliates or their
Representatives.
 
D.           Taxes
 
(i)             Cooperation. The Buyer and the Seller agree to furnish or cause
to be furnished to each other, upon reasonable request, such information
relating to the Purchased Assets (including reasonable access to books and
records) as is reasonably necessary for the filing of all tax returns, the
making of any election relating to taxes, the preparation for any audit by any
taxing authority and the prosecution or defense of any Action relating to any
tax.  The Buyer and the Seller shall retain all books and records with respect
to taxes pertaining to the Purchased Assets for a period of at least seven (7)
years following the Closing Date.
 
(ii)            Payment of Taxes.  For the avoidance of doubt, the Seller shall
be liable for, and shall timely pay, all taxes of the Seller that are set forth
on Schedule 7.D.
 
 
10

--------------------------------------------------------------------------------

 
 
(iii)           Allocation of Purchase Price.  The Buyer and the Seller shall
prepare an allocation of the Purchase Price among the Purchased Assets in
accordance with Code Section 1060 and the Treasury regulations thereunder (and
any similar provisions of state law, as appropriate) within sixty (60) days
after the Closing.  If the Seller and the Buyer cannot reach an agreement as to
allocation of the Purchase Price, then the Seller shall prepare such allocation
which shall become binding on the Buyer within thirty (30) days after receipt by
the Buyer unless the Buyer provides to the Seller an opinion of a licensed
certified public accountant stating that the Seller’s allocation is inaccurate.
 
(iv)           Procedures. Personal property taxes and transfer taxes shall be
timely paid, and all applicable filings, reports and returns shall be filed, as
provided by applicable law.  If the Seller should be required to make any
payments for personal property taxes or transfer taxes, then the Buyer shall
reimburse the Seller within ten (10) calendar days of payment by the Seller.
 
8.             CONDITIONS TO THE TRANSACTION
 
A.             Conditions to the Obligations of the Seller.  The obligations of
the Seller to effect the Closing shall be subject to the satisfaction at or
prior to the Closing of each of the following conditions (it being understood
that each such condition is solely for the benefit of the Seller and may be
waived by the Seller in writing in their sole discretion without notice or
liability to any Person):
 
(i)             The representations and warranties of each of the Buyer and
Provectus set forth in the Transaction Agreements shall be true and correct in
all material respects (except that each representation or warranty which
contains a materiality exception or limitation shall be true and correct in all
respects) when made, and shall also be true and correct in all material respects
(except that each representation or warranty which contains a materiality
exception or limitation shall be true and correct in all respects) at the
Closing.
 
(ii)            Each covenant, agreement and obligation required by the terms of
this Agreement to be complied with and performed by the Buyer and Provectus at
or prior to the Closing shall have been duly and properly complied with and
performed.
 
(iii)           There shall be delivered to the Seller a certificate of each of
the Buyer and Provectus executed on the Closing Date certifying that the
conditions set forth in Section 8.A. and Section 8.B. have been satisfied.
 
(iv)           The Seller shall have received each of the agreements,
instruments and other documents set forth in Section 4.C. and each such
agreement instrument, and document shall be in full force and effect.
 
B.            The obligations of the Buyer to effect the Closing shall be
subject to the satisfaction at or prior to the Closing of each of the following
conditions (it being understood that each such condition is solely for the
benefit of the Buyer and may be waived by Buyer in writing in its sole
discretion without notice or liability to any Person):
 
(i)             The Buyer shall have received each of the agreements,
instruments and other documents set forth in Section 4.B. and each such
agreement and document shall be in full force and effect.
 
 
11

--------------------------------------------------------------------------------

 
 
(ii)            No temporary restraining order, preliminary or permanent
injunction or other order issued by any court of competent jurisdiction or other
legal or regulatory restraint provision limiting or restricting the Buyer’s
ownership, conduct or operation of the Purchased Assets following the Closing
shall be in effect.  Nor shall there be pending or threatened any Legal
Proceeding seeking (i) any of the foregoing, any restraint relating to antitrust
or any other injunction or restraint, or (ii) material damages in connection
with the transactions contemplated by this Agreement.
 
9.             TERMINATION
 
A.            Termination. At any time prior to the Closing, this Agreement may
be terminated:
 
(i)             by mutual written consent of the Parties;
 
(ii)            by any of the Parties, if the Closing shall not have occurred on
or before May 1, 2014 or such other date that the Parties may agree upon in
writing (the “Termination Date”); provided, further that the right to terminate
this Agreement under this Section 9.A.(ii) shall not be available to any Party
whose failure to fulfill any obligation under this Agreement has been the cause
of, or resulted in, the failure of the Closing to occur on or before the
Termination Date, as extended;
 
(iii)           by any of the Parties, if any permanent injunction or other
order, decree or judgment of a Governmental Authority of competent authority
preventing the consummation of the transactions contemplated by this Agreement
shall have become final and non-appealable; or
 
(iv)           by the Seller, if the Buyer or Provectus shall have breached any
representation, warranty, covenant or agreement contained herein and such breach
shall not have been cured within five (5) business days after receipt by the
Buyer of written notice of such breach.
 
In the event of termination of this Agreement as provided in Section 9.A., this
Agreement shall forthwith become void ab initio and there shall be no liability
or obligation on the part of the Buyer, the Seller or their respective officers,
directors, stockholders or Affiliates; provided, however, that (a) the
provisions of this Section 9.A. (Effect of Termination), Section 12 (General
Provisions), Section 7.C. (Confidential Information) shall remain in full force
and effect and survive any termination of this Agreement and (b) nothing herein
shall relieve any Party hereto from liability in connection with any breach of
such Party’s representations, warranties or covenants contained herein.
 
The termination rights provided in this Section 9 shall not be deemed to be
exclusive.  Accordingly, the exercise by any Party of its right to terminate
this Agreement pursuant to  this Section 9 shall not be deemed to be an election
of remedies and shall not be deemed to prejudice, or to constitute or operate as
a waiver of, any other right or remedy that such Party may be entitled to
exercise (whether under this Agreement, under any other contract, under any
statute, rule or other applicable law, at common law, in equity or otherwise).
 
 
12

--------------------------------------------------------------------------------

 
 
10.
INDEMNIFICATION

 
A.           Survival of Representations, Warranties and Covenants.  All of the
representations and warranties of the Buyer and Seller contained in the
Transaction Agreements shall survive the Closing hereunder and continue in full
force and effect until the fifth (5th) anniversary of this
Agreement.  Notwithstanding the preceding sentence of this Section 10.A., any
Claim with respect to which specific written notice is provided by a Party prior
to the applicable expiration date, if any, for such representation or warranty
shall survive such expiration until such Claim is finally and conclusively
resolved.
 
B.           Indemnification. Seller shall indemnify Buyer against, and shall
hold Buyer harmless, and Buyer and Provectus jointly and severally (each, an
“Indemnitor”), shall indemnify Seller against and hold Seller harmless, from and
against, any and all Losses incurred or sustained by, or imposed upon, Buyer or
Seller, as the case may be, based upon, arising out of, with respect to or by
reason of: (a) any inaccuracy in or breach of any of the representations or
warranties of the other party contained in this Agreement; (b) any breach or
non-fulfillment of any covenant, agreement or obligation to be performed by the
other party pursuant to this Agreement; or (c) any Excluded Asset.


C.           Notice and Defense of Third Party Claims. In the event of the
assertion or commencement by any Person of any claim or Legal Proceeding
(whether against the Seller, Provectus, the Buyer or any other Person) with
respect to which Indemnitor may, in Seller’s reasonable judgment, become
obligated to hold harmless, indemnify, compensate or reimburse any Indemnified
Party pursuant to this Section 10, Seller shall have the right, at its election,
to proceed with the defense of such claim or Legal Proceeding on its own.  The
Indemnitor shall be entitled, at its expense, to participate in any defense of
such claim or Legal Proceeding.  If the Seller so proceeds with the defense of
any such claim or Legal Proceeding:
 
(i)           The Indemnitor shall make available to the Seller any documents
and materials in his or its possession or control that may be necessary to the
defense of such claim or Legal Proceeding;
 
(ii)          Seller shall have the right to settle, adjust or compromise such
claim or Legal Proceeding; and
 
(iii)         The Seller shall give to the Buyer notice of the commencement of
any such Legal Proceeding against the Seller; provided, however, any failure on
the part of the Seller to so notify the Buyer shall not limit any of the
obligations of the Indemnitor under this Section 10.
 
D.           Other Indemnification Provisions.  If any Indemnified Party has or
claims to have incurred or suffered Losses for which it is or may be entitled to
indemnification, compensation or reimbursement under this Section 10, such
Indemnified Party (acting in good faith) shall deliver a written notice alleging
the existence of an inaccuracy in or a breach of any of the representations and
warranties or covenants made in this Agreement (a “Claim Notice”) to the
Buyer.  Each Claim Notice (i) shall contain a brief description of the
circumstances supporting such Indemnified Party’s belief that there is or has
been a breach of a representation, warranty or covenant contained in this
Agreement or that such Indemnified Party is otherwise entitled to
indemnification, compensation or reimbursement under this Section 10 and (ii)
shall contain a non-binding, preliminary, good-faith estimate of the amount of
Losses such Indemnified Party claims to have so incurred or suffered.
 
 
13

--------------------------------------------------------------------------------

 
 
If the Indemnitor objects to the indemnification of an Indemnified Party in
respect of any claim or claims specified in any Claim Notice, the Indemnitor
shall deliver a written notice to such effect to the Indemnified Party within
thirty (30) calendar days after the Indemnitor’s receipt of such Claim Notice.
Thereafter, the Indemnitor and the Indemnified Party shall attempt in good faith
to agree upon the rights of the respective parties for a period of not less than
sixty (60) calendar days after receipt by the Indemnified Party of such written
objection with respect to each of such claims to which the Indemnitor has
objected.  If the Indemnified Party and Indemnitor agree with respect to any of
such claims, the Indemnified Party and Indemnitor shall promptly prepare and
sign a memorandum setting forth such agreement. Should the Indemnified Party and
Indemnitor fail to agree as to any particular item or items or amount or amounts
within such sixty (60) calendar day period, then either Party shall be entitled
to pursue its available remedies for resolving its claim for indemnification
pursuant to the terms of this Agreement.
 
The representations and warranties contained in this Agreement (and any right to
indemnification for breach thereof) shall not be affected by any investigation,
verification or examination by any Party hereto or by any Representative of any
such Party or by any such Party’s knowledge of any facts with respect to the
accuracy or inaccuracy of any such representation or warranty.
 
Any payments made under this Section 10 shall be treated as an adjustment to the
Purchase Price.
 
11.
CONSTRUCTION AND DEFINITIONS

 
The definitions of certain capitalized terms used in this Agreement are set
forth on Annex A attached hereto.
 
12.
GENERAL PROVISIONS

 
A.           Entire Agreement.  This Agreement, the attached disclosure
schedules, the documents specifically referred to herein or therein constitute
the entire agreement and understanding of the Parties and supersede any prior
oral or written agreement, understanding, representation, warranty, promise or
document relating to the subject matter hereof and thereof.
 
B.           Modification; Waiver.  This Agreement may be amended or modified
only by a written instrument executed by the Parties hereto.  No omission or
delay by any Party in exercising any right, power or privilege hereunder shall
impair the exercise of any such right, power or privilege or be construed to be
a waiver hereof or of any default or to be an acquiescence therein, and any
single or partial exercise of any such right, power or privilege shall not
preclude other or further exercises thereof or the exercise of any other right,
power or privilege.  No waiver shall be valid unless in writing and signed by
the Party to be charged, and then only to the extent therein specified.
 
C.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Facsimile and/or
electronically scanned signature pages will have the full force and effect as
originals.
 
 
14

--------------------------------------------------------------------------------

 
 
D.           Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other
Governmental Authority to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party.  Upon such a determination, the Parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the Parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.
 
E.           Non-Assignability.  This Agreement may not be transferred or
assigned by any Party hereto without the prior written consent of the other
Parties.
 
F.           Parties in Interest.  All of the terms and provisions of this
Agreement shall be binding upon and inure solely to the benefit of the Parties
hereto and any permitted successors and assigns, and nothing in this Agreement,
express or implied, is intended to or shall confer upon any other Person any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement.
 
G.           Notices.  All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given, (a)
if delivered in person or by courier, (b) if sent by nationally recognized
overnight delivery service, (c) if mailed by certified or registered mail,
postage prepaid, return receipt requested, or (d) if transmitted by facsimile
with receipt confirmed or via email, as follows:
 
If to Seller:         Venturian Group, Inc.
80 SW 8th Street Ste. 1870
Miami, FL 33130
Attention: Allen Firouz, CEO
Email:


With a copy to (that shall not constitute notice):


K&L Gates LLP
200 S. Biscayne Blvd., Ste. 3900
Miami, FL 33131
Attention: Christopher Tillson, Esq.
Email:

 
If to Buyer
or Provectus:     Intelligent Living Inc./Provectus, LLC
 
20801 Biscayne Blvd., Suite 403
Miami, FL 33180
Attention:  Josh Eikov, Chief Strategy Officer
Email:
 
With a copy to (that shall not constitute notice):


Jeffrey G. Klein, P.A.
301 Yamato Road, Suite 1240
Boca Raton, FL 33431
Email:


 
15

--------------------------------------------------------------------------------

 
 
or to such other address as the Party to be notified shall have furnished to the
other Parties in writing.  Any notice given in accordance with the foregoing
shall be deemed to have been given, (i) at the time of delivery, when delivered
in person or by courier, (ii) one business day after sending by nationally
recognized overnight delivery service, (iii) three business days following the
date on which it shall have been mailed by certified or registered mail, postage
prepaid, return receipt requested, or (iv) at the time of transmittal, when
transmitted by facsimile with receipt confirmed.
 
H.           Expenses.  Except as otherwise provided herein, all costs and
expenses incurred in connection with this Agreement shall be paid by the Party
incurring such cost or expense.
 
I.            Bulk Sales.  The Parties each hereby waive compliance by the
Seller with the provisions of the “bulk sales,” “bulk transfer” or similar laws
of any state.
 
J.           Counsel.  The Parties each acknowledge that each Party has been
represented by counsel in connection with this Agreement and the transactions
contemplated hereby.
 
K.           Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with laws of the State of Florida without reference
to the conflicts of law principles thereof.
 
L.           Waiver of Trial by Jury.  EACH PARTY TO THIS AGREEMENT ACKNOWLEDGES
AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY
TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND ANY OF THE TRANSACTION DOCUMENTS OR OTHER AGREEMENTS DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH
WAIVERS, (B) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS,
(C) IT MAKES SUCH WAIVERS VOLUNTARILY, AND (D) IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 12.13.
 
 
16

--------------------------------------------------------------------------------

 
 
M.          Specific Performance.  The Parties hereto agree that irreparable
damage may occur in the event that any of the provisions of this Agreement were
not performed in accordance with their specific terms.  It is accordingly agreed
that the Parties hereto shall be entitled to seek an injunction or injunctions
to prevent breaches of this Agreement without the requirement to furnish a bond
and to specifically enforce the terms hereof, this being in addition to any
other remedy to which they are entitled at law or in equity.  Except as
otherwise provided herein, any and all remedies herein expressly conferred upon
a Party will be deemed cumulative with and not exclusive of any other remedy
conferred hereby, or by law or equity, upon such Party, and the exercise by a
Party of any one remedy will not preclude the exercise of any other remedy.
 
(Signature page immediately follows)
 
 
17

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have duly executed this Asset Purchase Agreement
as of the Effective Date.
 

 
SELLER:
 
   
Venturian Group, Inc.
a Florida Corporation
           
By:
/s/Allen Firouz     Name:  Allen Firouz     Title:  CEO  

 

 
BUYER:
 
   
Intelligent Living Inc.
a Nevada corporation
           
By:
/s/ Josh Eikov     Name: 
Josh Eikov
    Title: 
Chief Strategy Officer
 

 

 
PROVECTUS:
 
   
Provectus LLC, a Wyoming limited
liability company
           
By:
/s/ Josh Eikov
    Name: 
Josh Eikov
    Title: 
Chief Executive Officer
 

 
[Signature Page to Asset Purchase Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEXES


Annex A
–
Definitions



EXHIBITS


Exhibit A
–
Form of Promissory Note
Exhibit B
–
Form of Firouz Employment Agreement
Exhibit C
–
Form of Fox Employment Agreement
Exhibit D
–
Form of Legal Opinion



SCHEDULES


Schedule 1.A
–
Purchased Assets
Schedule 1.B
–
Excluded Assets
Schedule 6.E
–
Capitalization
Schedule 6.G.
–
Material Changes
Schedule 7.D
–
Taxes

 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX A


DEFINITIONS
 
“Affiliate” means with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such other
Person.
 
“Assigned Books and Records” means the internal records of the Company regarding
the Purchased Assets.
 
“Business” means the business, activities and operations of the Seller
pertaining or related to the Purchased Assets.
 
“Claim” means any claim, demand, cause of action, suit, proceeding, arbitration,
hearing or investigation.
 
“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.
 
“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations thereunder.
 
“Copyrights” means copyrights and rights under copyrights (whether or not
registered) and registrations and applications for registration or renewals
thereof in the United States and all other nations throughout the world,
including all derivative works, regardless of the medium of fixation or means of
expression.
 
 “Governmental Authority” means any transnational, domestic or foreign national,
federal, state or local governmental authority, department, court, agency, or
official, including any political subdivision thereof and “Governmental
Authority” shall include any self-regulatory organization or stock or futures
exchange or other association or entity regulating a party hereto.
 
“Indemnified Parties” means (i) Seller; (ii) Seller’s current and future
Affiliates; (iii) the respective Representatives of the Persons referred to in
clauses (i) and (ii) above; and (iv) the respective heirs, Representatives,
successors and assigns of the Persons referred to in clauses (i), (ii) and (iii)
above.
 
“Intellectual Property Rights” shall mean (i) Patents, (ii) Trademarks, (iii)
Copyrights, (iv) Know How, (v) industrial designs (whether or not registered),
(vi) rights in databases and data collections (including knowledge databases,
customer lists and customer databases) in the United States and all other
nations throughout the world, whether registered or unregistered, and any
applications for registration therefor, (vii) all rights in all of the foregoing
provided by treaties, conventions and common law, (viii) all rights to sue or
recover and retain damages and costs and attorneys’ fees for past, present and
future infringement or misappropriation of any of the foregoing, and (ix) any
other proprietary or intellectual property rights now known or hereafter
recognized in any jurisdiction.
 
 
A-1

--------------------------------------------------------------------------------

 
 
“Know How” means trade secrets and, whether or not confidential, business
information (including pricing and cost information, business and marketing
plans and customer and supplier lists), know-how (including manufacturing and
production processes and techniques and research and development information),
business methods, inventions, whether or not patentable, reduced to practice or
made the subject of one or more pending patent applications, and all
improvements thereto.
 
“Legal Proceeding” means any action, suit, litigation, arbitration, proceeding,
hearing, inquiry, audit, examination or investigation commenced, brought,
conducted or heard by or before, or otherwise involving, any Governmental
Authority.
 
“Losses”  means any and all forms of damages, dues, penalties, fines, costs,
amounts paid in settlement, liabilities, obligations, taxes, liens, losses,
expenses, and fees, including court costs and reasonable attorneys’ fees and
expenses, arising from any actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands or judgment, order, award,
writ, injunction, decree or ruling of any Governmental Authority or arbitrator.
 
“Material Adverse Effect” means any change, circumstance, event or effect that
has had or is reasonably likely to have in the future, individually or in the
aggregate, a material adverse effect on (i) the condition (financial or
otherwise), or results of operation, or the prospects, of the Business or the
Purchased Assets or (ii) the ability of the Seller to consummate the
transactions contemplated by this Agreement.
 
“Patents” means national and multinational statutory invention registrations,
patents and patent applications (including provisional applications), as well as
all renewals, reissues, divisions, substitutions, continuations,
continuations-in-part, extensions and reexaminations and all foreign
counterparts thereof, registered or applied for in the United States and all
other nations throughout the world.
 
“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.
 
“Purchase Price” has that definition set forth in Section 2.A.
 
“Representatives” means a Person’s officers, directors, employees, agents,
attorneys, accountants, advisors and other authorized representatives.


“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership or other entity or organization of which such
Person (either alone or through or together with any other Subsidiary of such
Person), owns, directly or indirectly, a majority of the stock or other equity
interests having ordinary voting power to elect a majority of the board of
directors or other Persons performing similar functions of such entity or
organization.
 
“Trademarks” means trademarks, service marks, trade dress, logos, slogans, 800
numbers, domain names, URLs, trade names, service names and corporate names (in
each case, whether or not registered) in the United States and all other nations
throughout the world, including all variations, derivations, and combinations
thereof, and all registrations and applications for registration or renewals of
the foregoing and all goodwill associated therewith.
 
 
A-2

--------------------------------------------------------------------------------

 
 
“Transaction Agreements” means (i) this Agreement, (ii) the Bill of Sale, (iii)
the Assignment and Assumption Agreement, (iv) the Assignments of Intellectual
Property and (v) any other document or instrument to be executed pursuant to
this Agreement.

 
Each of the following terms is defined in the Section set forth opposite such
term:
 
Term
 
Section
Agreement
 
Preamble
Assignment and Assumption Agreement
 
4.B.(ii)
Assignments of Intellectual Property
 
4.B.(iii)
Assumed Liabilities
 
1.C.(i)
Bill of Sale
 
4.B.(i)
Bonus Stock Event
 
3.D.
Buyer
 
Preamble
Claim Notice
 
10.D.
Closing
 
4.A.
Closing Date
 
4.A.
Confidential Information
 
7.C.
Indemnitor
 
10.B.
Party
 
Preamble
Purchased Assets
 
1.A.
Seller
 
Preamble
Termination Date
 
9.A.(ii)

 
 
A-3


--------------------------------------------------------------------------------